Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form S-8 of our report dated February 26, 2009 relating to the consolidated financial statements, financial statement schedule and the effectiveness of internal control over financial reporting, which appears in Colgate-Palmolive Companys Annual Report on Form 10-K for the year ended December 31, 2008. /s/ PricewaterhouseCoopers LLP New York, New York June 10, 2009 II-4
